Citation Nr: 0609801	
Decision Date: 04/04/06    Archive Date: 04/13/06	

DOCKET NO.  02-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1981 to April 1985.  This matter is before the Board of 
Veterans' Appeals on appeal from a rating decision dated in 
February 2002 by the Lincoln, Nebraska, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In December 2003 
the Board remanded this case for additional development.


FINDING OF FACT

Multiple sclerosis was not manifested in service or within 
seven years following the veteran's discharge from active 
duty, and the preponderance of the evidence is against a 
finding of a nexus between his multiple sclerosis and his 
military service.


CONCLUSION OF LAW

Service connection for multiple sclerosis is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that torticollis as a symptom of multiple 
sclerosis was manifested in 1990, and that service connection 
for multiple sclerosis is warranted on a presumptive basis.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that via August 2002 and May 2004 
letters, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claim, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The May 2004 
letter informed the veteran that he should submit any medical 
evidence pertinent to his claim.  

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, notice was provided prior 
to the transfer of the case and certification of the appeal 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. §  5103(a) and 38 C.F.R. 
§ 3.159(b).  As the veteran has now had content-complying 
notice, and has had ample opportunity to respond and 
participate in the adjudicatory process, the procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  Notably also, the veteran did not receive any 
notice regarding ratings of service connected disabilities or 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar.3, 2006)).  The 
decision below is a denial (and not a grant) of service 
connection, and neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records.  The veteran has undergone VA and private 
examinations that have addressed his contentions presented by 
this claim.  The RO has attempted to obtain VA medical 
records dated prior to January 1996 from facilities in Des 
Moines, Iowa, Knoxville, Iowa, Iowa City, Iowa, Omaha, 
Nebraska, Grand Island, Nebraska, and Lincoln, Nebraska; the 
aforementioned VA facilities have indicated that they have no 
such records.  In this regard, the Board notes that in a 
statement received in October 2001 the veteran did not 
indicate that he had received VA treatment prior to 1996.  
The veteran indicated that prior to the initial VA treatment 
he had seen private providers for related complaints.  In a 
May 2004 letter he was asked to identify such treatment 
providers and provide releases for their records.  He did not 
respond, and the only possible inference is that such 
treatment records do not exist (or that the veteran does not 
want to make them available).  The veteran has not identified 
any further pertinent evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.  

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 U.S.C.A. §  3.303.

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  (Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018, the minimum rating for multiple 
sclerosis is 30 percent.)

Factual Background

The veteran's service medical records reflect no complaints, 
diagnosis, or treatment for multiple sclerosis.  Neurologic, 
musculoskeletal, and extremity evaluations were normal on his 
March 1985 service separation examination.

VA treatment records beginning in January 1996 reflect 
complaints of, and treatment for, torticollis.  The veteran 
indicated in January 1996 that he had complaints of 
"shortening of neck muscles last 2 years.  Has been to Dr. 
in Hastings and Omaha."  In February 1996 it was noted that 
the veteran had torticollis approximately 3 years.  VA 
treatment records dated in April 1998 indicate that the 
veteran gave a history of having a gradual onset of 
torticollis eight years prior, after being injured in a 
fight.  The assessment was torticollis.  An October 1998 
record shows that the veteran had taken up the hobby of sky-
diving, and was going on his first jump that weekend.  
Subsequent VA records, including a July 1999 record, reflect 
continued treatment for tremors, with the records noting the 
veteran's assertion that his tremors started in 1990.

Upon VA neurological examination in November 2001, the 
veteran stated that he had multiple sclerosis that was 
diagnosed in July 1999, but indicated that his symptoms began 
around 1990.  The veteran indicated that he had shaking-type 
tremors involving the head and neck, but they were quite mild 
and he thought that these were much better now that he had 
been on medications.  Physical examination revealed mild 
shaking type tremors involving the head and neck.  The 
diagnosis was multiple sclerosis.  In a January 2002 
addendum, the November 2001 examiner commented as follows:

I was able to obtain three volumes of 
this veteran's VA files but I could not 
get any information prior to 1999 in any 
of these.  I did review all three quite 
extensively and actually reviewed all 
three of them twice but could not find 
any notations prior to that time frame.  
A neurology visit dated 1999 does state 
that the veteran had tremors, in the form 
of titubation, dating back nine years.  I 
also noted a similar comment in his other 
VA files, but I could not find any 
specific Grand Island VA medical center 
examinations dating back to the 1990 time 
frame.  A Psychiatry visit did state 
torticollis in the discharge summary, but 
that was quite recent.  One notation also 
noted that the veteran has had these 
tremors since 1990 and that there was a 
family history for a finger tremor in the 
mother.  The veteran has also had a 
history of alcohol dependence in the past 
and has undergone detoxification.  

In summary, it would appear more likely 
that this veteran has had tremors since 
1990.  His recent MRIs have shown 
findings consistent with multiple 
sclerosis on these scans.  It is unknown 
exactly when his symptomatology began, 
but all records are pointing to the 1990 
time frame when tremors were noted, but 
there is no specific documentation that I 
could find dating back that far or if he 
had any symptoms that were documented.  I 
feel that it is more likely than not that 
some of these symptoms may have been 
occurring in the 1990 time frame, which 
could have been the first signs 
indicative of this veteran's multiple 
sclerosis.  The reasons and bases for 
this are some medical records 
documentation stating that his 
symptomatology went back as far as 1990.  
An MRI in 1998 did show multiple 
periventricular deep white water matter 
changes which could be atherosclerotic 
vascular disease versus demyelinating 
disease and with this veteran's 
symptomatology, this would most likely 
lead to a diagnosis of multiple 
sclerosis.  The veteran has had other 
MRI's in the past.  

The examiner concluded by stating that the "veteran was not 
examined today and this was a medical opinion."

An October 2001 private medical report reflects that the 
veteran was seen for increasing problems with neck pain, 
tremors, and shaking of the head.  He indicated that he was 
having these problems around 1990 when he lived in 
California.  The examiner noted that the veteran had been 
evaluated for multiple sclerosis and that MRI had shown 
findings consistent with that disability.

In a May 2002 letter a VA physician indicated that the 
veteran had progressive multiple sclerosis.  The physician 
had been seeing the veteran for 3 1/2 years.

Because the veteran did not respond to a May 2004 request for 
identification of all treatment providers who saw him for 
related complaints prior to 1996 (and releases for records of 
such treatment), the RO did not pursue development for such 
records.  

A March 2005 private examination report indicates that the 
veteran had some spasms and increased deep tendon reflexes of 
the lower and upper extremities.  The assessment was multiple 
sclerosis.  The examiner stated:

It is my medical opinion that there may 
be a 51 percent chance that the current 
disability is related to his illness and 
may have been acquired during the service 
as he was discharged in 1985.  His 
symptoms started in 1990.  7 to 10 years 
is usually the running period for 
development of multiple sclerosis.

In July 2005 the veteran underwent a private neurological 
examination from P.N., M.D.  The assessment noted that the 
veteran's MRI was suggestive of multiple sclerosis.  In an 
August 2005 addendum to the July 2005 examination, the 
veteran's private physician stated as follows:
From review of his VAMC records, it 
appears that in 1998 when he first sought 
neurological consultation at the VA 
Medical Center in Iowa on 4/20/1998, 
there is a documentation that the patient 
gave a history of gradual onset of 
torticollis that was diagnosed by a Grand 
Island VA neurologist eight years ago at 
that time.  Subsequently two notes on 
11/16/2001 and January 22, 2002, in the 
VAMC records both corroborate that the 
veteran states that his symptoms started 
in 1990 and that the outpatient note on 
4/20/98 received from the VAMC Iowa City 
stated that the veteran was diagnosed 
with torticollis eight years prior to 
that time frame.  

From this note, it appears that his 
torticollis/tremors started some time in 
1990.

Analysis

It is neither alleged, nor shown by the record, that multiple 
sclerosis was manifested in service.  Accordingly, service 
connection for such chronic disease on the basis that it 
became manifest in service is not warranted.  

The veteran's theory of entitlement to service connection for 
multiple sclerosis is one of presumptive service connection.  
He contends, in essence, that torticollis (which has been 
recognized as an early symptom in this case) was manifested 
in 1990 (within the 7 year presumptive period after his 1985 
discharge from service), warranting service connection under 
38 U.S.C.A. § 1112(a)(4); 38 C.F.R. §§ 3.307, 3.309.   

While the veteran has indicated consistently since about 1998 
that his torticollis was initially manifested 8 years prior, 
more contemporaneous records (i.e., from when he was first 
seen in 1996) reflect that he then indicated that the 
torticollis complaints began after a neck injury in a fight 
only 2 or 3 years prior, i.e., in either 1994 or 1993 (which 
would place the earliest manifestations outside the 7 year 
presumptive period for multiple sclerosis).  More 
contemporaneous records, by the very fact that they are 
closer in time to the alleged event, have greater probative 
value than later recollections of remote events.  

While there are various medical opinions that note that 
torticollis as an early symptom of multiple sclerosis was 
manifested in 1990 (and within the presumptive period for 
that disease), such opinions are clearly based on the 
veteran's own history, which does not gain probative value by 
virtue of being repeated by a medical professional.  
Significantly, the November 2001 VA examiner who reviewed the 
file in detail specifically noted that there were no 
documented symptoms going back that far [i.e., to 1990].  And 
the July 2005 private physician's  acceptance of 1990 as when 
torticollis was first diagnosed (by VA, apparently) is 
patently inconsistent with documentation in the claims file 
(which shows an initial diagnosis of torticollis in 1996) and 
with the veteran's own reports that his VA treatment began in 
1996.  

The physicians' opinions of record indicating that the 
veteran's multiple sclerosis was manifested with the 7 year 
postservice presumptive period and/or is service related have 
little probative value, as they are based on a history 
provided by the veteran that is unsubstantiated by either 
service medical records or by the VA and private treatment 
records that have been associated with the claims file.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  While there may 
exist additional evidence (private treatment records 
immediately preceding the veteran's initial VA treatment in 
1996), that could possibly shed additional light in this 
matter, such records are within the control of the veteran.  
VA has specifically requested his cooperation in obtaining 
them, and has also advised him that it is ultimately his 
responsibility that any private pertinent records be secured 
and associated with the record.  That he has elected not to 
respond suggests that any such records would not bear 
favorably on his claim.

In summary the record does not show that multiple sclerosis 
(to include torticollis as a symptom of multiple sclerosis) 
was manifested in service or in the first 7 years following 
the veteran's service discharge.  As the disease was not 
manifested in the postservice presumptive period, service 
connection on a presumptive basis is not warranted.  The 
medical opinions relating the veteran's multiple sclerosis 
are all premised on the symptoms being manifest in the 7 year 
postservice presumptive period (an inaccurate factual 
premise).  Consequently, the preponderance of the evidence is 
against a finding that the veteran's multiple sclerosis is 
related to his military service.  

A preponderance of the evidence is against the veteran's 
claim; consequently, the benefit of the doctrine rule does 
not apply, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for multiple sclerosis is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


